DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
This action is in response to the amendment filed 12/28/2021 that were entered with the submission of the request for continued examination dated 2/7/2022.  Claim 1 is currently amended.  No claims are newly added.  No claims have been canceled.  Presently, claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim Rejections -  35 U.S.C. 102 section on pages 4-5 of the response filed 1228/2021 that was entered with the submission of the request for continued examination dated 2/7/2022, with respect to the rejection(s) of claim(s) 1-9 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Wucik, Jr. et al. 
It is considered that the Maciulaitis et al. reference discloses a butterfly valve assembly wherein the seat and the face converging towards each other in a direction of a rotational axis of the centred butterfly (it is considered that the surface of the butterfly 20 that contacts the seal 40 and the surface 74 of the groove on the seat are angled towards each other in a direction toward the axis of rotation as shown in figure 1 and figure 3).

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 9/15/2021.  These drawings are acceptable.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the largest housing dimension" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to if the recitation of “the largest housing dimension” of claim 6, lines 1-2 refers to the recitation of “a housing dimension” in claim 5, lines 1-2 or if the recitation of “the largest housing dimension” of claim 6, lines 1-2 refers to a different dimension.  
Claim 8 recites the limitation "the largest housing dimension" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to if the recitation of “the largest housing dimension” of claim 8, lines 1-2 refers to the recitation of “a housing dimension” in claim 7, lines 1-2 or if the recitation of “the largest housing dimension” of claim 8, lines 1-2 refers to a different dimension.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maciulaitis et al. (US 4088299).  Claim(s) 6 and 8 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Maciulaitis et al. reference discloses a valve (10) comprising a body (18) defining, by means of an annular internal seat (considered the surface 74 of the body 18), an internal area forming a passage (16) with an axial direction (it is considered that the passage 16 extends along the longitudinal axis of passage 16), a centred butterfly (20) mounted with the ability to rotate inside the body (the butterfly 20 is mounted on a shaft and is able to rotate as shown in figure 1) from an open position revealing the passage (considered the position depicted in figure 1 in which the butterfly 20 is rotated into a horizontal position in which the butterfly 20 is spaced from the seal 40) to a closed position (considered the position depicted in figure 1 in which the butterfly 20 is rotated into a vertical position in which the butterfly 20 contacts the seal 40) covering said passage, a seal (40) arranged inside a housing which is delimited by the seat (74) and by a face (considered the face of the butterfly 20 
In regards to claim 2, the Maciulaitis et al. reference discloses a means of preventing the seal leaving the housing simply by moving without being deformed (it is considered that the combination of the groove that the seal 40 is located in along with the plate 80 provide the structure (or means) that performs the functional language of preventing the seal from leaving the housing).
In regards to claim 3, the Maciulaitis et al. reference discloses that said means is an anti-ejection ring (80).  
In regards to claim 4, the Maciulaitis et al. reference discloses that said means is a circumferential groove inside the body (it is considered that the groove that the seal 40 is located in constitutes a circumferential groove wherein the groove is delimited by the sidewalls 74 and 84 as shown in figure 2).

In regards to claim 6, the Maciulaitis et al. reference discloses the largest housing dimension in the axial direction is at a position on the housing that is furthest from the inside than any other position on the housing (it is considered that the surface of the housing at the side wall 74 is located axially at the largest distance from the inside of the body 18 than any other position on the housing which supports the seal 40).
In regards to claim 7, the Maciulaitis et al. reference discloses a housing dimension (considered the dimension of the housing (groove that supports the seal 40) that defines the depth of the groove (the length to the intersection of the walls 74 and 84) from the butterfly 20 as shown in figure 3) that in the radial direction is larger than a seal dimension (considered the depth of the seal 40) in the radial direction by between 1 and 50% of the seal dimension in the axial direction (see figure 3; it is considered that the depth of the groove is larger than the depth of the seal 40).  
In regards to claim 8, the Maciulaitis et al. reference discloses the largest housing dimension in the radial direction is at a position on the housing that is furthest from the inside than any other position on the housing (it is considered that the housing 
In regards to claim 9, the Maciulaitis et al. reference discloses that the seal (40) is a lip seal (it is considered that the interaction between the surfaces 44 and 47 and the interaction between the surfaces of 48 and 47 constitute lips on the seal 40).
In regards to claim 11, the Maciulaitis et al. reference discloses wherein the seal (40) can be energized by an elastic core (50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciulaitis et al. (US 4088299) in view of Kinser (US Pre-Grant Publication 20140203201).  
In regards to claim 10, the Maciulaitis et al. reference does not disclose wherein the valve is furnished with two seals on either side of the butterfly in the closed position.
However, the Kinser reference teaches a valve assembly having a butterfly (104) mounted in a valve housing (102) and wherein two seals (106, 108) are positioned on either side of the butterfly in the closed position (see figure 2B) in order to substantially 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve having a single seal of the Maciulaitis et al. reference as a valve having two seals on either side of the butterfly in closed position as taught by the Kinser reference in order to substantially prevent the flow of process fluid through the passage in the closed position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olansen et al. (US 4335748) discloses a centered butterfly valve having a first seat ring and a second seat ring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753